Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 1 of 15




          EXHIBIT B
                    Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 2 of 15




 hClock: Hierarchical QoS for Packet Scheduling in a Hypervisor

                               Jean-Pascal Billaud                                                                    Ajay Gulati
                                      VMware, Inc.                                                                   VMware, Inc.
                                 billaud@vmware.com                                                               agulati@vmware.com




Abstract                                                                                             Hypervisors such as VMware ESX, Xen, Microsoft
Higher consolidation ratios in virtualized datacenters, SSD                                       Hyper-V and KVM, provide good mechanisms to control re-
based storage arrays and converged IO fabric are mandating                                        source multiplexing of CPU and memory resources between
the need for more flexible and powerful models for physi-                                         VMs. For example, CPU schedulers in most hypervisors
cal network adapter bandwidth allocation. Existing solutions                                      implement some form of weight based allocation [3, 9] and
such as fair-queuing mechanisms, traffic-shapers and hierar-                                      handle latency sensitive [7, 30] VMs in some cases. VMware
chical allocation techniques are insufficient in terms of deal-                                   ESX server has been supporting controls like reservation,
ing with various use cases for a cloud service provider.                                          shares and limits for both CPU and memory since 2003 [29]
   In this paper, we present the design and implementa-                                           in a hierarchical manner, which customers have found very
tion of a hierarchical bandwidth allocation algorithm called                                      useful. Unfortunately, these techniques are not directly ap-
hClock . hClock supports three controls in a hierarchical                                         plicable to network or storage IO scheduling.
manner: (1) minimum bandwidth guarantee, (2) rate limit                                              mClock [12] provided similar controls for storage IO
and (3) shares (a.k.a weight). Our prototype implementa-                                          scheduling at a single host with no hierarchy. PARDA [11]
tion in VMware ESX server hypervisor, built with several                                          and storage resource pools [13] extended these controls to
optimizations to minimize CPU overhead and increase par-                                          a distributed environment with multiple hosts accessing the
allelism, shows that hClock is able to enforce hierarchical                                       shared storage. For network bandwidth allocation at physical
controls for a variety of workloads with diverse traffic pat-                                     NICs, most hypervisors implement traffic shapers to enforce
terns at scale.                                                                                   limits and/or weight-based allocation [28]. So far these con-
                                                                                                  trols were considered sufficient mainly because networks
Categories and Subject Descriptors C.4 [Performance                                               usually were over-provisioned and users rarely saw physical
of Systems]: Modeling techniques; D.4.8 [Operating Sys-                                           NIC saturation at servers. However, that trend is changing
tems]: Performance—Modeling and prediction                                                        rapidly due to several reasons:
                                                                                                  High consolidation ratios: Consolidation ratios per server
General Terms Algorithms, Design, Management, Perfor-
                                                                                                  are increasing due to higher core count and large memory
mance
                                                                                                  sizes. In addition, two cores can easily saturate a 10G NIC
Keywords Fair scheduling, Hypervisor, Hierarchical packet                                         using a packet size of 1 KB or higher, allowing workloads
scheduling, Network QoS                                                                           to consume a disproportionately high NIC bandwidth using
                                                                                                  small amount of CPU capacity.
1.     Introduction                                                                               Increasing storage performance due to SSDs: NFS and
                                                                                                  iSCSI based storage arrays are becoming common due to
A typical server today consists of 16-32 cores, 128-256 GB
                                                                                                  lower network costs. With adoption of SSDs in storage ar-
of RAM, multiple 10GbE network interface cards (NICs)
                                                                                                  rays, their IOPS are no longer limited by poor random IO
and HBAs for storage access. Larger servers bring the
                                                                                                  performance of disks. High hit rates (≥ 95%) in SSD tier are
economies of scale to virtualized datacenters, where tens to
                                                                                                  causing a significant increase in bandwidth consumption.
hundreds of virtual machines (VMs) are packed on a single
                                                                                                  Increasing management traffic: Management traffic is
server, to lower cost and increase utilization.
                                                                                                  consuming significant bandwidth in virtual environments
                                                                                                  due to primitives like vMotion, storage vMotion, which al-
                                                                                                  low live migration of virtual machines and virtual disks re-
Permission to make digital or hard copies of all or part of this work for personal or             spectively [21].
classroom use is granted without fee provided that copies are not made or distributed             Converged architectures: Converged storage and compute
for profit or commercial advantage and that copies bear this notice and the full citation
on the first page. To copy otherwise, to republish, to post on servers or to redistribute         architectures are becoming common, where local storage
to lists, requires prior specific permission and/or a fee.                                        across servers is stitched together to provide a shared stor-
Eurosys’13 April 15-17, 2013, Prague, Czech Republic                                              age device. Several companies such as Nutanix [15], Sim-
Copyright c 2013 ACM 978-1-4503-1994-2/13/04. . . $15.00




                                                                                            309
              Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 3 of 15



plivity [20], HP [14] are offering products that obviate the           migrated. Furthermore, typically reservations don’t always
need for a separate storage area network and use local NIC             add up to the NIC bandwidth and one may want to allo-
bandwidth for replication and IO access from remote nodes.             cate spare capacity differently. But using shares to provide
    Increased network consumption makes it critical to pro-            reservations couples these two controls together. The com-
vide better scheduling at physical NICs on hosts. The QoS              plexity of changing shares every time new VMs are added
model supported by the packet scheduler needs to be rich,              or removed is also cumbersome in highly dynamic virtual
flexible, simple to use and efficient to enforce. Based on             environments.
various customer use cases in datacenters and cloud host-              (2) Shares with reservations and limits (no-hierarchy):
ing environments, we have realized that the model should               Adding reservation and limit as additional controls provides
support hierarchical allocation, support minimum guaran-               flexibility in terms of handling various use cases. Reser-
tees, support rate limit along with prioritized allocation of          vations help provide peace of mind and strict performance
spare bandwidth based on weights (Section 2).                          guarantees in a cloud environment and alleviate the need of
    In this paper, we present the design and implementation            perpetual QoS controls adjustment as VMs come and go.
of a network IO scheduler, called hClock . hClock can sup-             Limits are very useful for cloud service providers to bound
port all three controls in terms of minimum reservation (R),           the usage of per-tenant network bandwidth in a multi-tenant
maximum limit (L) and shares (S) for proportional alloca-              cloud. This allows for proper charge-back based on alloca-
tion, in a hierarchical manner.                                        tion and strict performance isolation. Limits can also avoid
    We compare this resource allocation model to several ex-           potential malicious behavior from VMs that can try to dom-
isting models such as weight-based, rate-limiting, service             inate a shared resource. Typically, the well known models of
curves [5, 18] and hierarchical service curves [25] in Sec-            leaky bucket and token bucket are used for for rate limiting.
tion 2. The details of hClock algorithm are presented in Sec-             There are two key limitations of this model. First, the
tion 3 followed by a walk through of hClock scheduler using            resource settings need to be supplied for each VM. This
an example in Section 4.                                               presents manageability issues where a server may have dif-
    We also implemented several optimizations to increase              ferent traffic classes and VM traffic is just one of them.
the parallelism and reduce CPU overhead, to make our solu-             Given few hundred VMs on the server, it is undesirable to
tion practical in a highly performant hypervisor (Section 5).          specify controls for each VM. Second, setting individual
Our prototype implementation inside VMware ESX hyper-                  controls does not allow desired statistical multiplexing. For
visor [27] shows that hClock is able to provide these controls         instance, one may want to limit a class of traffic instead of
in an efficient and work-conserving manner (Section 6). Fi-            setting hard limits on individual components.
nally, we conclude with the hope that hClock can be used               (3) Service curves: Service curves is a powerful resource
as a key building block in providing end-to-end network re-            allocation model initially proposed by Parekh and Gallaghar
source management [24] (Section 7).                                    [16, 17], and later extended by Cruz et. al. [5, 18] to decou-
                                                                       ple latency and throughput requirements. Different service
                                                                       curves per flow can provide better latency properties while
2.   Background and Motivation
                                                                       doing proportional share allocation. Figure 1 shows a traffic
In this section, we provide an overview of various resource            flow with bursty arrivals and how concave and convex ser-
allocation models that have been proposed in the literature            vice curves with two slopes can be used elegantly to trade-off
and make a case for why we chose to implement our specific             latency between flows. Share-based allocation is similar to a
model instead of using one of the existing ones.                       single straight line service curve where the slope of line is
(1) Proportional share allocation: Shares or weight based              equal to the share-based allocation.
proportional allocation is one of the oldest and most widely
used model for resource allocation. This model is simple                   Arrivals

to implement and various approaches have been proposed                        latency=l1           latency=l2           latency=l3

in the literature, such as WFQ [6], WF 2 Q [1], DRR [19],
                                                                                         Service            Service
SFQ [10] and several others [4, 8, 22, 23, 26]. These pro-                               curve              curve                    Service
                                                                                                            (concave)
vide similar high level controls although with different worst                                                                       curve
                                                                                                                                     (convex)
case delay bounds, worst case fairness guarantees and imple-
                                                                                  Time                  Time                Time
mentation complexities such as O(log N ) for SFQ vs. O(1)
for DRR.                                                               Figure 1. Service curve based allocations with equal rate
   The main concern with only using shares is that the al-             = slope of second line. A concave service curves reduces
location of one VM is affected by other VMs and can get                latency and a convex curve increases latency: l2 < l1 < l3
reduced as more VMs are started on the host. It is also hard
to provide a lower bound (i.e. reservation) using shares,                 (4) Hierarchical service curves: Stoica et al. [25] ex-
due to available bandwidth fluctuation at the NIC and the              tended the notion of service curves to do hierarchical allo-
need to adjust shares every time a new VM is powered-on or             cation. The authors showed a valuable result that it is not


                                                                 310
                        Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 4 of 15



                                   Algorithm class                                  Weighted        Reservation     Limit          Hierarchical    Admission
                                                                                    allocation      support         support        allocation      control
                 Proportional Sharing (PS) Algorithms                               Yes             No              No             No              No
                       PS + Reservations,Limit                                      Yes             Yes             Yes            No              Yes
                     Hierarchical Service Curves                                    Yes             No              Yes            Yes             No
                               mClock                                               Yes             Yes             Yes            No              Yes
                                hClock                                              Yes             Yes             Yes            Yes             Yes

                                                    Table 1. Comparison of hClock with existing scheduling techniques


possible to support non-linear service curves at various lev-                                                In MAX(R,S) case, the goal is to do overall allocation
els of hierarchy and presented a solution that supported such                                             in proportion to shares while meeting the reservation and
curves only at leaf nodes. The internal nodes simply get                                                  limit constraints. For example, the root capacity of 1000
shares based allocation.                                                                                  Mbps in Figure 2(b) is divided in proportion to shares 2 : 3
   We did not use the hierarchical service curves due to                                                  among the nodes P and Q, while also satisfying the R and
a couple of reasons. First, they don’t support controls like                                              L constraints. Similarly 400 Mbps at P is further divided
reservation and limits explicitly. It is not obvious how one                                              among its children in ratio of their shares 1 : 2. However,
can add these controls. Second, we need to be able to do ad-                                              600 Mbps at Q is divided among the children as 400 and
mission control when VMs are added to the system and it                                                   200, because even though they should get 300 Mbps each
is not clear how to do that while using hierarchical service                                              based on the equal shares, the node 3 has a reservation of
curves. Finally, the overall behavior is unclear when differ-                                             400 Mbps that needs to be met. Node allocations based on
ent service curves are introduced in a hierarchical manner.                                               MAX(R,S) are shown in Figure 2(b).
Figure 2(a) shows a case where service curves supporting                                                     In SUM(R,S) semantics, the capacity at a parent is first al-
latency sensitive applications are put as a child to a non-                                               located based on children reservations and only the remain-
latency sensitive curve and vice versa. In such cases, the ac-                                            ing capacity is further allocated based on the share values
tual use case and behavior of the system is not clear.                                                    while respecting limit constraint. So the allocation to node
                                                                    Total capacity,
                                                                                                          P will be 0 + (1000 − 500) ∗ 52 = 200 and the allocation
                        S(total) = C
                                                                    C = 1000 Mbps                         to node Q will be 500 + (1000 − 500) ∗ 35 = 800. Thus
                                                            R=0          Root
                                                                                        R=500             a node gets its reservation plus some of the remaining ca-
                                           S(Q)             L=600                       L=MAX
   S(P)               Root
                                                            S=2                         S=3
                                                                                                          pacity based on its shares. Both of these semantics can be
                                                            A=400
                                                                                    Q
                                                                                        A=600             configured using different shares settings to provide similar
                                                                    P
             P                         Q                                                                  allocations. It is hard to argue for one semantics to be strictly
    1             2            3                        1            2          3           4
                                                                                                          better than the other. So we decided to implement both in our
                                             4
   S(1)          S(2)          S(3)
                                                      R=0           R=0       R=400         R=0           design and make it configurable. Table 1 shows a summary
                                             S(4)     L=Max         L=Max     L=Max         L=Max
                                                      S=1           S=2       S=1           S=1
                                                                                                          of comparison between various techniques.
                                                      A=133         A=266     A=400         A=200
        (a) HSC-based requirements                    (b) Hierarchical R,L,S requirements

                                                                                                          3.   Hierarchical Packet Scheduler
Figure 2. (a) Hierarchical service curves vs. (b) hierarchical
tree with R,L,S settings. The actual allocated capacity is                                                In this section, we present the design of hClock algorithm.
denoted by A, using MAX(R,S) semantics.                                                                   Figure 3 presents a system overview, with 6 VMs connected
                                                                                                          to a virtual switch and the location of hClock in the net-
(5) Hierarchical shares, reservations and limits (Our ap-                                                 working stack. It also shows an example of resource hierar-
proach): This model supports all three controls in a hierar-                                              chy with two levels. Each VM is denoted by a queue q, with
chical manner as shown in Figure 2(b). A valid setting of                                                 three resource settings: bandwidth reservation rq , upper limit
these controls must satisfy the following two simple con-                                                 lq and shares sq for spare capacity allocation. Bennett and
straints: (1) parent reservation has to be greater than or equal                                          Zhang [2] presented an elegant solution providing hierarchi-
to the sum of its children reservation and (2) a node’s limit                                             cal shares-based allocation by using a one level PFQ (packet
cannot be less than its reservation. Reservation values are                                               fair queuing) algorithm and extending that to build H-GPS.
also used to do admission control. This is the model imple-                                               In a similar manner, we start with mClock [12], that provides
mented by hClock . The allocation needs to satisfy the fol-                                               all of these three controls at a single level and extend that to
lowing properties at every level: (1) Every node gets at least                                            provide a hierarchical solution.
its reservation, (2) Every node gets at most its limit. The al-                                               We first present a brief outline of mClock algorithm
location of spare bandwidth left after satisfying reservations,                                           that supports the same three controls per queue in a non-
can be done using shares with two different semantics, which                                              hierarchical manner. mClock uses three separate tags per
we call as MAX(R,S) and SUM(R,S).                                                                         queue q. These tags namely, reservation tag (Rq ), limit tag


                                                                                                    311
               Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 5 of 15




      v1      v2        v3         v4   v5     v6
                                                                        Request scheduling, and (3) Request billing.
                                                                        Incoming requests: A request can only arrive at a leaf
                                                                        queue in the hierarchy. The internal nodes merely represent
                                                                        a grouping construct to specify controls but do not have a
                     Virtual Switch                                     physical queue. We maintain three tags and activity status for
                                                                        the internal nodes as well as leaves. The three tags keep track
                          hClock
                                                                        of reservation, limit and shares controls for every node and
   Scheduled Packets
                                                                        the activity status represents whether a node has any pending
                                                                        requests.
                                                                            When a new request arrives in a queue q, we first check
            Uplink
                                                                        the activity status. If the queue is already active, the request
                                                                        is simply added to the end of the queue. The more interesting
                                                                        case is when q is idle. If so, we need to activate the queue
 Figure 3. hClock as part of hypervisor networking stack                which allows it to be considered during next scheduling
                                                                        instance.
   Symbol          Meaning
                                                                            In a non-hierarchical setting it simply means adding it to
      T            Current real time                                    the set of currently active queues. In a hierarchical setting,
      q            A queue regardless of its type                       it is more complicated since a leaf queue activation might
      sq           Shares of queue q                                    mean the activation of an entire branch all the way up to the
      rq           Reservation setting of queue q                       root node. hClock algorithm activates all the queues starting
      lq           Limit setting of queue q                             from the original leaf queue q to the root until a non-idle
      Sq           Proportional shares tag of queue q                   node is encountered. Note that an internal node is considered
     Rq            Reservation tag of queue q                           idle if none of its children is active. Furthermore, during this
     Lq            Limit tag of queue q                                 process the scheduler needs to initialize the tags on every
   K, M, G         103 , 106 and 109                                    node along the activated path based on the QoS settings.
                                                                        Regardless of the nature of node the tags are initialized the
       Table 2. Symbols used and their descriptions
                                                                        same way.
                                                                            The reservation tag (Rq ) and limit tag (Lq ) are maintained
(Lq ) and shares tag (Sq ) are used to track the allocation             on the real time scale, denoted as T and are initialized
based on reservation value (rq ), limit value (lq ) and shares          using the maximum of the previous value and current time.
value (sq ) respectively. These tags are incremented based on           This is done to synchronize a newly active queue with the
corresponding r, l and s values whenever each IO is sched-              currently active ones, so that it cannot starve the currently
uled. All of these tags are in real time domain to track the            active queues due to an old reservation tag. The following
fulfillment of reservations and limits by comparing the cor-            equations are used to update these tags at every level of the
responding tags with the real time.                                     hierarchy:
    At the time of scheduling an IO, the scheduler checks                                     Rq ← max{Rq , T }                       (1)
to see if the smallest reservation tag among all queues is
not higher than the current time. If that is true, the schedul-                              Lq ← max{Lq , T }                       (2)
ing is done based on reservation tags and an IO from the                   Unlike mClock, we use virtual time for share tags (Sq )
queue with smallest reservation tag is selected. Otherwise,             instead of real time. This improves the implementation of
the scheduling is done based on share tags and a request from           shares tag synchronization. In mClock, the newly active
a queue with the smallest share tag is chosen. For either case,         queue is given the share tag equal to the current real time
a check is made to make sure that limit tag is smaller than             and all other queues are adjusted to bring the minimum share
current time (i.e. Lq ≤ T ), as a filter.                               tag to the current time. In hClock , we simply initialize the
    Even though hClock uses mClock as a building block,                 shares tag of the newly active queue to be the minimum
simply extending the concepts to be hierarchical where sim-             shares tag among its active siblings e.g. active nodes that
ilar decisions are made at every level in the hierarchy didn’t          share the same parent in the hierarchy. This provides signif-
quite work. In the following, we present various components             icant performance boost by converting an O(n) operation to
of hClock and the reasons we moved away from a naive hi-                an O(1) operation. The following equation is used at each
erarchical version of mClock. Table 2 presents the notation             level in the hierarchy to update share tags:
used in this paper for quick reference.
                                                                           Sq ← max{Sq , min(∀(r∈sibling active queues) Sr )}        (3)
3.1   hClock Algorithm
There are three main components of the hClock algorithm                    Every internal node in the tree maintains minHeap struc-
that we explain next: (1) Queuing of incoming requests, (2)             tures per tag to efficiently select a queue for scheduling. As


                                                                  312
                   Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 6 of 15



     queues get activated, the scheduler places them into the rele-           at a single level in the hierarchy among the sibling nodes.
     vant minHeap so that the next scheduling cycle can consider              Eventually, this process stops once a leaf node is reached.
     them. While hClock keeps a minHeap per internal node to                     Finally, the number of outstanding bytes from scheduler
     track limit and shares tags of the children, it maintains a sin-         is bounded by a max inf light parameter, to control the
     gle global minHeap for reservation tags for all nodes in the             NIC utilization. This is a function of the link capacity and
     tree. This significantly improves the handling of reservations           the interrupt coalescing time of the device. For instance,
     and helps in meeting reservations at much finer granularity.             a 10 Gbps link sends 1250 bytes in 1us. If the interrupt
     We show the problem with keeping a separate minHeap for                  coalescing time is set to every 20us then the max inf light
     reservation at every level, using a detailed example in sec-             should be set to 25 KB, which is the amount of data sent
     tion 3.2.                                                                within one interrupt cycle. Algorithm 3, 4 and 5 present the
         Hence upon activation, the scheduler inserts a node’s                pseudo code for request scheduling.
     Sq and Lq into its parent’s shares and limit minHeap and
     may also insert Rq in the global reservation minHeap if                   Algorithm 3: Scheduling Process
     a minimum bandwidth is configured. Algorithms 1 and 2                1   let max inf light = maximum allowed outstanding bytes
     show the pseudo code of the enqueue function of hClock . In
                                                                          2   let inf light be the current outstanding bytes
     that, adding a queue to a minHeap is equivalent to marking
                                                                          3
     it active for next scheduling instance.
                                                                          4   ScheduleRequest ()
      Algorithm 1: Enqueue packet                                         5      while inf light ≤ max inf light do
                                                                          6         q = FindEligibleQueue()
 1   EnQueuePacket (queue q, packet p)
                                                                          7         p = DeQueuePacket(q)
 2     append packet to the q
                                                                          8         inf light += packetLength of p
 3     if q was idle then
4           ActivateQueue(q)                                              9         send p to the device for transmit
 5     ScheduleRequest()

                                                                               Algorithm 4: Queue Eligibility
      Algorithm 2: Activate Queue                                         1   FindEligibleQueue ()
 1   ActivateQueue (queue q)                                              2      let E be the set of queues with Rq and Lq ≤ T
 2      let T be the current real time                                    3      if E is not empty then
 3      let pq be the parent of q                                         4          let q be the queue with the minimum Rq
 4                                                                        5          flag q and ancestors as eligible for reservation
 5       Rq = max{Rq , T } /* reservation tag */                          6      else
 6       Lq = max{Lq , T } /* limit tag */                                7          let q be the root of the hierarchy
 7       Sq = max{Sq , min(∀r∈siblings Sr )} /* shares tag */             8      return FindEligibleQueueBasedOnShares(q)
 8       add q to global reservation minHeap                              9
 9       add q to pq ’s shares and limit minHeaps                        10   FindEligibleQueueBasedOnShares (queue q)
10       if pq was idle then                                             11      if q is a leaf then
11           ActivateQueue(pq )                                          12           return q
                                                                         13      let Ec be the set of q’s children, whose limit tag ≤ T
     Request scheduling: hClock maintains reservation and                14      if Ec is empty then
     limit tags in real time domain and shares tag at each node          15           return nil
     in a virtual time domain. The scheduling starts at the root         16      let c be the child queue of q with minimum Sc
     node and the scheduler first checks if there are any nodes          17      return FindEligibleQueueBasedOnShares(c)
     eligible based on reservation, whose Rq and Lq are smaller
     or equal to the current time T . If the set of such nodes is not
     empty then the one with smallest Rq is selected and all of
     its ancestors are marked as scheduled based on reservation.               Algorithm 5: Dequeue Packet
     Otherwise the root node is chosen.                                   1   DeQueuePacket (queue q)
         Starting at the node chosen in the previous step, hClock         2     pop first packet p from the queue q
     descends the tree to find nodes based on shares. For each            3     let packetLength be the length of the packet
     internal node encountered on the way down, the child node            4     BillHierarchy(q, packetLength, q is idle?)
     with smallest Sq and that also has Lq ≤ T is selected for fur-       5     return p
     ther investigation. Note that shares tags are only compared


                                                                        313
                   Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 7 of 15



     Request billing: Once a packet is selected for transmission a            3.2   Why Single Global minHeap for Reservation
     billing phase is started to ensure that everybody in the hierar-         In theory, one can keep one minHeap for reservation at each
     chy, from root to the selected queue pays for the packet. The            node in the hierarchy, similar to shares and limit. However,
     billing process is done in a bottom-up manner. At each node,             we found that it doesn’t quite work in practice due to variable
     the scheduler decides whether this particular node should                packet sizes. Consider a scenario with an internal node n
     be billed based on reservation or proportional shares. If the            with reservation of 100 Mbps and two children v1 and v2
     scheduling is done based on shares, the shares tag is moved              with reservations 50 Mbps and 0 respectively. The internal
     forward based on the packet length and the shares of the                 node n also has some siblings without reservation.
     node (denoted as sq ), using the following equation:                         At T = 0us, the scheduler starts at the root and picks
                    Sq ← Sq + packetLength/sq                    (4)          n with reservation tag Rn = 0. Starting at n, the scheduler
                                                                              applies the same logic and selects v1 with reservation tag
        The above operation is repeated until the root or a queue             Rv1 = 0. At that point a packet of 8 KB is dequeued from
     picked based on reservation is met. If a queue elected based             v1 ’s queue. At 50 Mbps it would take 1280us to send such a
     on reservation is encountered then for that queue and its                packet size therefore v1 ’s reservation tag Rv1 is advanced
     ancestors only the reservation tag Rq is moved ahead, using              to 1280us and reservation tag of parent (node n), Rn is
     the following equation:                                                  advanced to 640us.
                                                                                  After sending a couple of packets based on shares, at
                    Rq ← Rq + packetLength/rq                    (5)          T = 640us, the scheduler needs to satisfy the reservation
                                                                              constraint for n again. Looking at n’s children, v1 is not el-
         The reason the ancestors are also billed for reservation             igible for reservation-based scheduling because its reserva-
     is to enforce the hierarchical semantic of reservation. This             tion tag Rv1 is still greater than T . Therefore, the scheduler
     gives us SUM(R,S) semantics. For MAX(R,S), we update                     falls back to proportional shares scheduling and picks v2 . It
     the share tags in addition to the reservation tags at each level         turns out that v2 is throughput heavy and sends 64 KB pack-
     during reservation billing. Accounting for limit is simpler              ets. After billing v2 for shares-based scheduling and incre-
     since regardless of the tag used for scheduling, the limit tag           menting its shares tag, the billing process now will increase
     Lq is always moved forward using the following equation:                 the reservation tag of the parent n for its reservation usage.
                    Lq ← Lq + packetLength/lq                    (6)          At 100 Mbps it would take 5120us to send a 64 KB packet
                                                                              and therefore the reservation tag Rn is advanced to 5760us.
          Intuitively the real-time based tags, Rq and Lq , are ad-           Due to this, v1 is finally serviced as n’s reservation becomes
     vanced based on the time span required to send the payload               eligible again after real time crosses 5760us. Unfortunately
     given the minimum guarantee rq and maximum constraint                    v1 ’s minimum guarantee constraint is way past due by then.
     lq . For instance if a VM vi requires a minimum guarantee of                 The main problem here is that the scheduler did not have
     100 Mbps then it essentially needs to send 1250 bytes every              an exhaustive view of the reservations at any time T . One
     100 us. Therefore, if vi constantly sends 8 KB packets then              can try to fix this by maintaining a separate reservation tag
     its reservation tag Rq keeps jumping 640us forward and its               at each parent to track the minimum reservation tag among
     next packet will only be picked up once the real-time clock              its active children. But at that point it is simpler to have a
     is advanced by that value. Algorithm 6 presents the pseudo               global minHeap to keep track of minimum reservation tag
     code for the billing mechanism.                                          where each node with a minimum guarantee is represented
                                                                              in a flat way. After all, the real time T is common to all nodes
      Algorithm 6: Request billing process                                    in the hierarchy. Now it is impossible for v1 to be serviced
 1   BillHierarchy (queue q, int packetLen, bool isP ending)                  late just because its sibling tends to send large packets.
 2       let pq be the parent node of q
 3       if q was eligible based on reservation then                          4.    hClock Example
4             Rq + = packetLength/rq /* reservation tag */                    This section shows the working of hClock using the example
5             if use MAX(R,S) semantics then                                  hierarchy shown in Figure 4 using the SUM(R,S) semantics.
6                 Sq + = packetLen/sq /* shares tag */                        For the sake of simplicity each node in the hierarchy is
 7       else                                                                 constantly backlogged with a steady stream of 1 KB packets.
8             Sq + = packetLength/sq /* shares tag */                         A link capacity of 250 Mbps is assumed and scheduling
 9       Lq + = Lq + packetLen/lq                                             cycles, denoted as Ci , are spaced out by 32us based on the
10       if isP ending = false then                                           theoretical time span needed by the link to transmit a 1 KB
11            remove q from all minHeaps                                      packet. To ease the understanding of this example, Figures 5,
                                                                              6 and 7 show the progression over time of the reservation,
12       BillHierarchy(pq , packetLen, pq is idle?)
                                                                              limit and shares tags respectively. The progression of each
                                                                              tag is represented by a curved arrow annotated with the cycle


                                                                        314
                     Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 8 of 15



                                                                                               (a)   S
                                                                                                         0      250      500         750        1000    V(t)
                                               Root                                                                                                1000
                                                                                                              P1+500                P1+500
                                                                                                                          500                      P2
                                                                                                         P1    C4         P1          C5            P1
                          <100, -1, 2>                     <0, 100, 1>                                   P2             P2+1000
                                                                                                                          C3
                                        P1                 P2
                                                                                               (b)   S
                                                                                                         0      500      1000        1500       2000    V(t)
                                                                                                                                                   2000
                                                                                                              v1+1000               v1+1000        v1
                                                                                                                           1000
                                                                                                                 C4        v2         C5
                          v1                                                                             v1
                                        v2                       v3                                      v2                 v1
                                                                                                              v2+1000
                                                                                                                C1
                 <50, -1, 1>          <0, 50, 1>           <0, 50, 2>
                                                                                               (c)   S
                                                                                                          0     250      500         750        1000    V(t)
Figure 4. An example hierarchy where QoS controls are                                                                      500
                                                                                                                           v3
defined using the < RM bps , LM bps , S > format. No limit                                               v3
                                                                                                               v3+500
                                                                                                                C3
setting is denoted as −1
                                                                                              Figure 7. Virtual time line tracking shares tags at (a) root
 T=0          T=32        T=64         T=96        T=128        T=160                         (b) p1 and (c) p2 .

 R
     0               50                 100                150           200   T (us)         based on its 100 Mbps reservation.
                                                                  160
                               80                                 P1                             At T = 32us, next scheduling event C2 happens and
              P1+80us          P1             P1+80us             v1                          the scheduler picks v1 due to its reservation tag of 0. Per
     P1
     v1                                         C2
                C1                                                                            Algorithm 4, v1 being a leaf there is no point going any
                            v1+160us
                                                                                              further. From there, the scheduler charges Rv1 of 160us
                                 C2
                                                                                              based on its 50 Mbps minimum bandwidth requirement and
          Figure 5. Real time line tracking reservation tags.                                 leaves Lv1 unchanged since there is no limit configured. Per
                                                                                              Algorithm 6, once the algorithm finds a node elected based
                                                                                              on reservation every single of its ancestors are to be billed
 T=0          T=32        T=64         T=96        T=128        T=160
                                                                                              based on reservation as well. Therefore Rp1 is moved 80us
                                                                                              ahead.
 L
     0               50
                                  80
                                        100                150           200   T (us)            At T = 64us, C3 starts and none of the nodes is eligible
                                                                 160
              P2+80us             P2                              v2                          for reservation because all reservation tags are greater than
                C3                                               v3
     P2
     v3                    v2+160us
                                                                                              64us. Hence, per Algorithm 4, the scheduler looks for a leaf
     v2
                                 C1                                                           eligible based on shares starting from the root and moving
                          v3+160us                                                            down one level at a time using share tags. In this case,
                               C3                                                             both p1 and p2 are eligible based on shares and Lp2 ≤ T .
Figure 6. Real time line tracking limit tags. Although                                        hClock picks p2 after a random tie break. From there, v3
hClock maintains a minHeap for limit on each node, we are                                     with Lv3 ≤ T is the only remaining candidate which ends
showing a single timeline for the ease of exposition                                          the election process. With v3 being elected based on shares,
                                                                                              Sv3 is moved 500 units ahead based on a share value of 2 and
                                                                                              Lv3 jumps by 160us based on the 50 Mbps limit set. Since
Ci responsible for the scheduling decision and the amount of                                  p2 was also elected based on shares, Sp2 is charged 1000
real or virtual time billed for the relevant elected node.                                    units while Lp2 is billed 80us due to its 100 Mbps limit.
    At T = 0us, all tags are at 0 and the first scheduling cycle                                 At T = 96us and T = 128us, once again none of the
C1 starts. Based on Algorithm 4, hClock looks first at the                                    nodes is eligible for reservation. Starting from the root, the
global reservation timeline to get a set of nodes whose Rq                                    scheduler picks p1 based on shares since Sp1 <Sp2 . At last,
and Lq are ≤ T . With p1 and v1 both eligible, the scheduler                                  the scheduler figures that v1 must be the elected leaf node
picks p1 after a random tie break and switch to its shares                                    for C4 and C5 since v2 is not eligible with Lv2 >T . Finally,
based scheme, since p1 is an internal node, to look for the                                   based on Algorithm 6, during C4 and C5 , v1 and p1 are billed
children of p1 whose Lq ≤ T . In this case, both v2 and                                       based on shares and Sv1 and Sp1 jump respectively 1000 and
v1 are eligible and the scheduler chooses v2 after a random                                   500 units ahead.
tie break as Sv1 = Sv2 . With v2 being a leaf, the election                                      At T = 160us, the scheduler state is back to that of C1
is done and the scheduler can start the billing process. Per                                  and therefore the bandwidth distribution pattern observed
Algorithm 6, v2 is billed based on shares and Sv2 jumps                                       from C1 to C5 is expected to repeat itself endlessly given that
by 1000 units. The limit tag Lv2 is moved 160us ahead as                                      the tie breaks yield the same outcome. If the tie breaks yield
well based on its 50 Mbps limit. Moving up to p1 , which                                      different decisions, the bandwidth allocation will still be
was elected based on reservation, Rp1 is moved 80us ahead                                     similar, although the order in which leaf queues are elected


                                                                                        315
              Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 9 of 15



may be different at small scale.                                       spect to the number of nodes in the hierarchy as opposed to
    Based on 250 Mbps bandwidth, in 160us, the scheduler               logarithmically. To handle this, we make the parent limit tag
should have sent 5 KB which turns out to be accurate since             equal to the maximum of its own limit tag and the lowest
we had 5 scheduling cycles each sending a 1 KB packet.                 limit tag among its active children. If a child does not have
Next we compare the bytes sent by each node during this                any maximum bandwidth constraint then its limit tag is con-
timeframe to the expected bytes per node.                              sidered 0.
p1 : p1 should get 100 + (250 − 100) ∗ 23 = 200 Mbps, which                Going back to the previous example, the scheduler would
is equivalent to 4 KB in the first 160us. This is indeed the           not pick n in the first place since its Ln would be set to Lv1 .
case since packets were sent on behalf of p1 during C1 , C2 ,          Thus our limit tag setting formula for an internal node when
C4 and C5 .                                                            it becomes active is:
p2 : Based on shares, p2 should get (250 − 100) ∗ 31 = 50                                 Ln ← max{Ln , Lc , T }                   (7)
Mbps, which translates to 1 KB in 160us. This does happen
since a single packet was sent on behalf of p2 during C3 .             Here Lc is the minimum Lq among all the active children of
v1 , v2 : with a 50Mbps reservation v1 is guaranteed to send           node n. Similarly, the billing of limit tag at an internal node
1 KB. Based on equal shares, v1 and v2 should get 75 Mbps              is done using:
from the remaining 150 Mbps at p1 . But v2 is capped at 50                      Ln ← max{Ln + packetLength/ln , Lc }               (8)
Mbps, so 100 Mbps are allocated to v1 . Therefore, v1 should
get a total of 150 Mbps or 3 KB and v2 should only get 50                 Conveniently this also takes care of the case where the
Mbps or 1 KB. Looking at the previous scheduling scenario,             scheduler elects an internal node based on reservation while
v1 sent a total of 3 KB indeed during C2 , C4 and C5 while             none of its children is eligible due to limit constraint since
v2 only sent 1 KB during C1 .                                          Algorithm 4 looks at Lq before making any decision.
v3 : given that p2 bandwidth allocation and v3 limit both
                                                                       5.2   Fine-grained Locking
equal to 50 Mbps that is as much as what v3 can possibly
get. Hence v3 should have sent a single 1 KB packet from               Pumping networking traffic in a virtualized server requires
C1 to C5 . Indeed, C3 was the only cycle in which v3 sent a            two parties to work side by side without invading each others
packet.                                                                space: VMs that push packets in a queue and hypervisor
    Given that the allocation from C1 to C5 demonstrate a              that drains them. Minimizing the dependence between these
proper enforcement of resource controls and this pattern will          two parties is critical. Achieving this meant optimizing our
repeat over time, we can see that the algorithm provides the           locking model.
expected allocation to all nodes. Although we don’t have a                 A naive locking model is to have a global lock around the
formal proof, we hope that this example provides an intuitive          hierarchy so that everybody waits for their turn to queue their
understanding of how hClock handles all these controls by              packets. It also means that the scheduler needs to wait for
switching between reservation and shares based scheduling,             its turn to actually drain packets. We found the performance
while enforcing limit constraint.                                      penalty of this model to be too high.
                                                                           In our approach, we implemented a dedicated software
                                                                       queue for each VM virtual NIC in the system so that a VM
5.    Efficiency Optimizations
                                                                       can get in and get out as fast as possible. More specifically,
We implemented several optimizations to minimize the run-              we use a locking model where every node in the hierarchy
time overhead of hierarchical scheduling. We discuss some              has its own lock. The only point of contention occurs once
of them in detail next.                                                the scheduler dequeues and a VM enqueues packets on the
                                                                       same queue concurrently in which case the queue lock needs
5.1   Handling Ineligible Children Due to Limits                       to be held exclusively. Based on our testing this contention
With hierarchical limits we found an efficiency issue that             is quite minimal though.
impacted performance but not correctness. Consider an ex-                  In a flat system, this model is not too hard to implement.
ample with a parent node n with a limit set to 100 Mbps and            However, it proved challenging to achieve in a hierarchical
a single child v1 with a limit of 50 Mbps.                             system with multiple levels. This is because when a VM or
    At time T = 0us, the limit tags of parent n and v1 are             the scheduler added or removed a packet from a queue, we
zero, i.e. Ln =Lv1 =0. The scheduler goes down to v1 and               had to make a decision about activation or deactivation of
dequeue a 8 KB packet. On the billing bottom-up process,               the corresponding queue and its parent nodes all the way
Lv1 is moved ahead to 1280us and Ln is moved ahead to                  up to the root in a non-atomic manner. It basically means
640us. At T = 640us, the parent n is eligible for propor-              that a node in the hierarchy can be in the process of being
tional shares scheduling. Unfortunately the scheduler won’t            deactivated as well as activated in parallel by two different
find any queue eligible underneath since Lv1 has not become            threads. This can cause inconsistency in the system.
eligible yet. Getting such empty queues is fairly costly since             Our implementation addresses this issue by adding a two
it can make the scheduling algorithm run linearly with re-             steps activation mechanism. The idea is that each internal


                                                                 316
             Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 10 of 15



node comes with a dedicated list for pending activations.                                       workload             message size        socket size
When a VM is being activated, after queuing its first packet,                         v1          tcp                  64KB                256KB
it simply pushes itself in its parent activation pending list.                        v2          tcp                   256B                8KB
It is the scheduler’s responsibility to go over this activation                       v3          tcp                   8KB                 32KB
pending list and integrate the queues in the relevant min-                            v4          udp                   1KB                256KB
Heap. The scheduler does this integration in a lazy manner                            v5          tcp                  32KB                128KB
which means that it will integrate children node in pending                           v6          tcp                  16KB                 64KB
activation state only on the branch chosen for scheduling as                Table 3. VM workload characteristics and parameters
opposed to integrating everybody upfront. This pending ac-
tivation list also led to an optimization related to limit han-
dling since the scheduler simply doesn’t integrate the chil-            (4) How does hClock handle over-committed reservations?
dren from an activation list whose limit tag is greater than            6.1         Experimental Setup
the current time.
                                                                        We implemented hClock as a kernel module that hooks it-
5.3   Batching Small Messages                                           self in an uplink data path between a Virtual Switch and a
                                                                        Physical adapter. For experiments, we used two HP ProLiant
Scheduling becomes a challenge at very high packet rates.               ML350 G6 servers, each with two quad-core Intel Xeon
For small message size such as 256 bytes, it is too costly to           2.40GHz processors, 12GB of RAM and an Intel 82598EB
go through the hierarchy and update all the tags involved on            10G NIC card with a interrupt coalescing time of 33us. One
a per packet basis. We implemented batching on transmis-                host was dedicated for networking traffic transmission and it
sion, which means that when the scheduler found an eligible             ran VMware ESX server hypervisor with our prototype and
leaf queue it will drain packets from the same queue until it           six one virtual CPU VMs. Each VM ran Ubuntu Maverick
reaches 10 KB size worth of payload. Such degree of batch-              (10.10) with a vmxnet3 virtual network adapter. The second
ing doesn’t really impact fairness at the macro scale but it            host ran a native Ubuntu Precise (12.04) and was dedicated
boosted performance quite significantly.                                for networking traffic reception.
   More importantly, our experiments revealed that small
packets and very high reservation can disturb the fairness of           6.2         Need For Hierarchy
the scheduler due to integer-based accounting in the kernel.
Consider a leaf queue v1 that sends a constant stream of 1                             Root                                           Root

KB packets with a 6 Gbps reservation set. Without a batch-
ing mechanism v1 might actually get a higher reservation                      NFS
                                                                                        iSCSI                               NFS
                                                                                                     VM
depending on the time granularity of the tags. On VMware                                                            v4
                                                                                                                                         iSCSI        VM


ESX server hypervisor [27] the time is defined at the mi-
crosecond scale.                                                                              v1     v2        v3
                                                                                                                                    Q1           Q2        Q3   Q4
   At 6 Gbps it would take 1.33us to send a 1 KB packet but
                                                                        (a) Flat namespace with three nodes and
due to the integer round-up for each 1 KB, Rq only moves                all VMs entering a single VM traffic queue
1us forward. Hence v1 becomes eligible every 1us which                                                                              v1           v2        v3   v4

results in a bandwidth allocation of 8 Gbps. Batching 10 KB                                (b) Hierarchical namespace with a separate queue per VM
at a time mitigates the impact of this timing approximation.
Indeed in this case it would take 13.3us to send a 10 KB                Figure 8. (a) A flat namespace with three traffic classes and
packet and Rq moves 13us ahead instead. Effectively v1                  a single queue shared by all the VMs vi (b) Hierarchical
ends up sending 10 KB every 13us resulting in an actual                 namespace with dedicated queue per VM vi .
bandwidth of 6.15 Gbps or 2% of error which is much more
acceptable. Note that this error reduces significantly as the               Network administrators typically manage well-known ag-
requested reservation gets smaller.                                     gregated traffic classes such as NFS, iSCSI, VoIP, VM traf-
                                                                        fic etc. without worrying too much about the individual con-
                                                                        sumers, e.g.individual VMs or virtual NICs. This results into
6.    Experimental Evaluation                                           dedicating a single class of service for an entire group of
In this section, we present a detailed evaluation of our                VMs or traffic flows.
hClock prototype in the VMware ESX server hypervi-                          To showcase the need for hierarchy we start with a sim-
sor [27]. We examined the following key questions in our ex-            ple set up with three different traffic types: NFS, iSCSI and
periments: (1) Why do we need hierarchical QoS? (2) How                 overall VM traffic using the native SFQ [10] implementa-
well does hClock enforce hierarchical reservation, limit and            tion built in the VMware ESX server hypervisor. We parti-
shares for diverse traffic types? (3) What is the overall CPU           tion the overall bandwidth among these three in equal ratio.
overhead of hClock scheduler as compared to a simple FIFO               Each of the NFS and iSCSI traffic is emulated with a single
scheduler and how does it scale with the number of VMs and              VM denoted by vnf s and viscsi respectively. We then used


                                                                  317
                                              Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 11 of 15




                                              10000                                                                                   3500
          Avg Throughput (Mbps) per Traffic




                                                                                                     Avg Throughput (Mbps) per VM
                                                                                   Uplink                                             3000          1 VM                          VM Traffic
                                               8000                                  VM                                                                                                   v1
                                                                                    NFS
                                                                                                                                      2500                  2 VMs                         v2
                                                                                   iSCSI                                                                                                  v3
                                               6000                                                                                   2000                                                v4

                                                      Traffic types sharing the bandwidth fairly                                                                                  FIFO
                                               4000                                                                                   1500                                                     hClock
                                                                                                                                                                        3 VMs
                                                                                                                                      1000
                                               2000
                                                                                                                                          500                                                  4 VMs
                                                                                                                                                                                  4 VMs
                                                 0                                                                                          0
                                                      0   20    40   60    80     100 120 140                                                   0      20   40        60    80    100      120   140
                                                                       Time (s)                                                                                        Time (s)

  Figure 9. (a) Performance of NFS, iSCSI and VM traffic type (b) Performance of VM workloads within VM traffic class


four VMs, v1 , v2 , v3 and v4 for the VM traffic class. All                                                                         demonstrates that hClock is able to preserve the previous set-
VMs issued network traffic using different configurations in                                                                        ting among the traffic types, while allocating a fair share to
netperf benchmark as described in Table 3 where vnf s and                                                                           all VMs: v1 , v2 , v3 and v4 . Now an admin can add more
viscsi VMs map to v5 and v6 . The names vnf s and viscsi are                                                                        VMs in to the system without worrying about the change in
mainly used for exposition here and the results are expected                                                                        allocation to other traffic types. Hierarchical model can also
to be similar if we use actual IO traffic. The scheduling hier-                                                                     be used in a multi-tenant environment by grouping the VMs
archy used initially is depicted in Figure 8(a).                                                                                    from the same tenant together and allocating bandwidth to
   At T = 0s, v1 , vnf s and viscsi are the only active con-                                                                        them in an aggregated manner.
tenders on the uplink capacity. Figure 9(a) shows the overall
allocation for each traffic class. Each class is able to get 31 of                                                                  6.3     Diverse Controls Settings for Dynamic Workloads
the bandwidth capacity based on the equal ratio set earlier.                                                                        Next we arranged the six VMs in Table 3, in the hierarchy
This helps the network administrators meet their first isola-                                                                       shown in Figure 10 and evaluated reservation, limit and
tion goal.                                                                                                                          shares controls at various levels in the hierarchy.
   From T = 30s, the other VMs namely v2 , v3 and v4 are                                                                               For each experiment, we present both the expected value
powered on one after another with a gap of 30s. While the                                                                           and the observed value of bandwidth allocation. It is worth
three bottom traffic classes are scheduled based on shares,                                                                         nothing that the expected bandwidth allocation is computed
due to the flat nature of SFQ the flows within each class                                                                           based on a line rate equal to ' 9400 Mbps consistent across
are scheduled in a FIFO manner while sharing a single                                                                               the systems used for our experiment. In reality this line rate
queue. Figure 9(b) clearly shows that every new VM adds                                                                             varies between 9400 Mbps and 9500 Mbps which explains
significant variance in throughput stability within the VM                                                                          some of the slight discrepancies between expected and ob-
traffic class. This phenomenon is due to the latency jitter                                                                         served bandwidth allocation presented below. Finally, for
incurred by competing flows on the same queue, which we                                                                             readability purposes we rounded up the entitlements com-
also call as noisy neighborhood problem.                                                                                            puted below to the closest multiple of 5.
   One possible solution for this problem is to create a class
of service with shares for every single VM under the root
                                                                                                                                                                                  Root
node. However as explained in Section 2 such flat model is
not convenient.
   A better and more elegant solution to this problem is                                                                                                    P1             P2           P3
to use the aggregation property of a hierarchical scheduler.                                                                                                                                          v6

hClock effectively introduces a queue Qi for each vi as
shown in Figure 8(b). While these queues could have any                                                                                                          v2
                                                                                                                                                      v1                   v3        v4          v5
shares, reservation and limit settings, a default shares value
applied uniformly across them is enough to address this
noisy neighborhood problem.                                                                                                           Figure 10. Scheduling hierarchy used for experiments.
   At T = 120s in Figure 9(b), we replace SFQ with hClock
algorithm. The hierarchy given to hClock depicted by Fig-
ure 8(b) provides the NFS, iSCSI and VM traffic types with                                                                          6.3.1       Shares-Based Bandwidth Allocation
equal shares as well as equal shares for v1 , v2 , v3 and v4                                                                        At T = 0s, we start with only the shares settings in the
within the VM traffic class. The allocation after T = 120s,                                                                         hierarchy shown in Table 4. Based on the share values, p2


                                                                                                   318
                                     Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 12 of 15



                                                                                                                   R:L:S       Expected     Observed     Packets/s
                            7000
                                                                       v1 (p1)                              p1     0:900:2       900          910
Average Throughput (Mbps)



                            6000                           (L,S)
                                                                       v2 (p1)                              v1     0:∞:2         600          607         1740
                                                                       v3 (p2)
                                                                                                            v2     0:∞:1         300          305         25710
                                                                       v4 (p3)
                            5000                                       v5 (p3)
                                                                                                            p2     0:∞:4        6480         6520
                                                                      v6 (root)                             v3     0:∞:1        6480         6520         75740
                            4000         (S)
                                                                                                            p3     0:400:1       400          405
                                                                            (R,L,S)                         v4     0:∞:1         300          305         35710
                            3000                                                                            v5     0:100:1       100          100          510
                            2000                                                                            v6     0:∞:1        1620         1650         12440

                            1000
                                                                                                   Table 5. QoS settings along with expected and observed
                                                                                                   bandwidth (in Mbps). Packets/s shows the diversity in traffic
                                 0                                                                 (Section 6.3.2)
                                     0   10    20   30    40   50     60     70    80   90
                                                          Time (s)
                                                                                                                   R:L:S         Expected     Observed     Packets/s
Figure 11. Observed bandwidth allocation (in Mbps) for                                                 p1         3000:∞:2        4100         4130
VM workloads from Table 3. Every 30 seconds interval                                                   v1           0:∞:2         2735         2755          7870
corresponds to Section 6.3.1, 6.3.2 and 6.3.3 respectively.                                            v2           0:∞:1         1365         1375         116290
                                                                                                       p2           0:∞:4         2200         2220
                                                                                                       v3           0:∞:1         2200         2220         27700
                                     R:L:S     Expected    Observed    Packets/s                       p3        2000:2000:1      2000         2014
                            p1       0:∞:2      2350        2360                                       v4           0:∞:1          100          104         12000
                            v1       0:∞:2      1565        1575            4490                       v5         1800:∞:1        1900         1910          7340
                            v2       0:∞:1       785         785           66300                       v6           0:∞:2         1100         1110          8370
                            p2       0:∞:4      4700        4730
                            v3       0:∞:1      4700        4730           60240                   Table 6. QoS settings along with expected and observed
                            p3       0:∞:1      1175        1180                                   bandwidth (in Mbps). Packets/s shows the diversity in traffic
                            v4       0:∞:1       585         590           68960                   (Section 6.3.3)
                            v5       0:∞:1       585         590            2270
                            v6       0:∞:1      1175        1185            9020
                                                                                                   bandwidth allocation of p1 capped at 900 Mbps but we also
Table 4. QoS settings along with expected and observed                                             see this limited bandwidth divided between v1 and v2 in a
bandwidth (in Mbps). Packets/s shows the diversity in traffic                                      2 : 1 ratio.
(Section 6.3.1)                                                                                        Then, we put a cap of 400 Mbps on p3 as well as a cap
                                                                                                   of 100 Mbps on v5 . The expected bandwidth allocation for
should get about 12 of the available bandwidth and p1 should                                       p3 is naturally 400 Mbps since its shares based allocation
get 14 . The remaining quarter is fairly distributed between p3                                    provided much more than that. Finally, v5 should only get
and v6 . We chose to have v6 as a direct child of root to show                                     100 Mbps, providing the remaining 300 Mbps to its sibling.
that the algorithm behaves properly regardless of the level at                                     Figure 11 shows that within the time frame from T = 30s
which the packets are actually queued up.                                                          to T = 60s the observed bandwidth allocation is about 1%
    Table 4 shows that the observed bandwidth allocation for                                       away from expectation. Note that the bandwidth taken away
various nodes is within 1% of their expected entitlement.                                          from p1 and p2 is not wasted and is instead allocated to the
This happens at all levels in the tree. For instance, within                                       remaining contenders, namely v3 and v6 , based on shares.
p1 , the children v1 and v2 have share in ratio 2 : 1 which
is also respected. Figure 11 shows the individual allocations                                      6.3.3    Minimum Bandwidth Guarantee
over time from T = 0s to T = 30s.                                                                  After demonstrating the efficacy of hClock at dealing with
                                                                                                   shares and limits on a hierarchy, we shift our focus to reser-
6.3.2                        Maximum Bandwidth Enforcement                                         vation. Table 6 shows the overall QoS settings applied to the
Next we evaluated the limit enforcement of hClock . Table 5                                        hierarchy at T = 60s.
shows the QoS settings applied to the scheduling hierarchy                                             According to shares, p1 and p3 should only get around
at T = 30s.                                                                                        2350 Mbps and 1175 Mbps respectively, as shown in Sec-
   Hierarchical scheduling is very much about aggregation                                          tion 6.3.1. In this scenario, we decided to crank up their en-
so we decided to first enforce a maximum constraint on p1                                          titlement by configuring high reservations. First, we set p1 to
while not capping any of its children. Previously, p1 was                                          get a at least 3000 Mbps without setting any reservation for
entitled a bandwidth of 2350 Mbps and we limit it to 900                                           its children. Second, we would like p3 to get at least 2000
Mbps. Referring again to Table 5, we not only see the overall                                      Mbps but no more than that therefore we added a maximum


                                                                                             319
                                   Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 13 of 15



constraint equal to the reservation. Within p3 , we added a                                                  R:L:S       SUM(R,S)       MAX(R,S)
reservation of 1800 Mbps for v5 .                                                                     p1    3000:∞:2     3980 / 4005    3000 / 3024
   While the shares semantic being used does not matter                                               v1     0:∞:2       2655 / 2675    2000 / 2016
when using a mix of shares and limit only since both would                                            v2     0:∞:1       1325 / 1330    1000 / 1008
yield the same outcome, it becomes extremely relevant once                                            p2     0:∞:4       1955 / 1975    2935 / 2955
                                                                                                      v3     0:∞:1       1955 / 1975    2935 / 2955
reservations come into play. In this particular experiment,
                                                                                                      p3    2000:∞:1     2490 / 2510    2000 / 2020
we decided to use the SUM(R,S) semantic. We will show in
                                                                                                      v4     0:∞:1        345 / 352      200 / 214
the next section that hClock can handle both semantics with                                           v5    1800:∞:1     2145 / 2158    1800 / 1806
a simple configuration change.                                                                        v6     0:∞:2        980 / 988     1465 / 1478
   Starting with p3 , its expected bandwidth allocation is
2000 Mbps, since its minimum and maximum guarantee                                           Table 7. QoS settings along with Expected / Observed
are equal. Going one level down, v5 gets 1800 Mbps of                                        bandwidth (in Mbps) for different share semantics
reservation and the spare bandwidth of 200 Mbps is split
equally based on shares and the SUM(R,S) semantics.
   Moving to p1 , it should get at least 3000 Mbps and some                                  semantic offered in VMware ESX Server hypervisor [27]
more based on its share of the spare bandwidth. With p1 and                                  for CPU and Memory scheduling today. In this experiment
p3 together reserving 5000 Mbps, the spare bandwidth adds                                    we show that hClock can easily switch from one semantic
up to 4400 Mbps. Therefore with p3 not eligible for any                                      to another. Table 7 depicts the QoS settings applied to the
additional bandwidth, the total number of shares comes to                                    scheduling hierarchy.
8. Hence, p1 , p2 and v6 should get respectively 41 , 12 and 41                                 At T = 0s, the shares semantic SUM(R,S) is deployed.
of the available spare bandwidth, which respectively turns                                   After removing the reserved bandwidth adding up to 5000
out to be 1100 Mbps, 2200 Mbps and 1100 Mbps. While                                          Mbps, the spare bandwidth of 4400 Mbps is divided based
this is the final bandwidth allocation for p2 and v6 , p1 needs                              on shares. Practically, it means that p1 , p2 , p3 and v6 will
to add this to its already claimed reservation bringing up its                               share the spare bandwidth in ratio 2 : 4 : 1 : 2, which in turn
entitlement to 4100 Mbps which in turn is divided between                                    will be further divided among their children. Table 7, column
v1 and v2 in a 1 : 2 ratio, based on their shares.                                           SUM(R,S) and Figure 12 clearly show that the observed
   Table 6 summarizes the expected bandwidth allocation                                      bandwidth during the time frame starting at T = 0s to T =
for each node in the hierarchy and shows, along with Fig-                                    30s matches our computation.
ure 11, from T = 60s, that hClock is able to deliver the full                                   At T = 30s, we changed the shares semantic to MAX(R,S).
set of QoS controls (R,L,S) in an hierarchical manner while                                  Looking at p1 , it has a minimum requirement of 3000 Mbps
dealing with very heterogeneous networking workloads.                                        which is higher than its shares based allocation of 92 of 9400
                                                                                             Mbps = 2090 Mbps. Similarly p3 has 2000 Mbps of reser-
6.3.4                        Different Shares Semantics                                      vation but the allocation based on its shares only adds up to
                                                                                             1045 Mbps. Basically it means that p1 and p3 are already
                            5000
                                                                                             exceeding their entitlement based on shares and will not be
                                            v1 (p1)               v4 (p3)                    eligible for any additional bandwidth. Therefore, p2 and v6
Average Throughput (Mbps)




                                            v2 (p1)               v5 (p3)
                                            v3 (p2)              v6 (root)
                                                                                             will split the remaining unclaimed 4400 Mbps in ratio 2 : 1.
                            4000                                                             The same logic applies for the children of p3 where v5 has
                                        SUM(R,S)                 MAX(R,S)                    a reservation of 1800 Mbps, which is much higher than its
                            3000                                                             shares based allocation. So v4 should get all of the remain-
                                                                                             ing 200 Mbps. Table 7, column MAX(R,S) and Figure 12
                            2000                                                             show that the allocated bandwidth match very closely to the
                                                                                             expected values after T = 30s.
                            1000                                                             6.4   hClock : CPU Overhead Comparison
                                                                                             In this section, we compare the CPU utilization of hClock
                               0
                                   0   10        20      30      40          50   60         with less sophisticated scheduling disciplines. We compared
                                                                                             three different scheduling variants: FIFO, proportional shar-
                                                      Time (s)
                                                                                             ing (emulated by using a flat hierarchy with shares control
Figure 12. Observed allocation (Mbps) of VMs using                                           only, using hClock ) and a two-level hierarchy configured
SUM(R,S) from T = 0 to 30 sec and MAX(R,S) afterward.                                        with (R,L,S) controls at each node using hClock . The two-
                                                                                             level hierarchy consisted of 10 internal nodes at the first level
   As mentioned earlier, many network administrators pre-                                    each with 10 children to accommodate a total of 100 VMs.
fer the SUM(R,S) semantics and find it easier to grasp.                                      The VMs produced a total steady rate of 60K packets/sec.
However some administrators prefer the MAX(R,S) shares                                          Figure 13 shows the normalized utilization of single CPU


                                                                                       320
                                  Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 14 of 15



                                                                                         we definitely need to handle the capacity fluctuations.
                         50
                                                                                             In overcommitted situations, hClock is designed so that
                                                                                         reservations take over and the bandwidth allocation is done
  Normalized %CPU/Gbps




                         40                                                              based on relative ratio of reservations. We forced such an
                                                                                         environment by setting a high reservation value at each node
                         30                                                              in the hierarchy to get an overall 16 Gbps reservation on a
                                                                                         10 Gbps link and verified that the allocation falls back to the
                         20                                                              ratio of reservation values. For this reason we suggest that
                                                                                         every flow should have a small reservation value to avoid
                         10                                           fifo               starvation.
                                                  hClock flat share based
                                                      hClock hierarchical
                                                                                             Interestingly, we noticed that in an overcommited envi-
                          0                                                              ronment, the reservation tag of VMs is always lagging be-
                              0      20    40           60              80   100
                                                                                         hind the physical time due to the delay in meeting reser-
                                                # VMs
                                                                                         vations. Normally this is not an issue as long as everybody
Figure 13. Normalized %CPU/Gbits for different number                                    stays active since the Rq will be served in the order that fol-
of VMs while using (a) FIFO, (a) hClock with no hierarchy,                               lows the reservation based ratio. An issue however appears
only shares and (c) hClock with a two-level hierarchy                                    when one of the VM becomes idle for some time. When it
                                                                                         becomes active again, hClock will adjust the Rq of the VM
                                                                                         to the current time T as discussed in Section 3. Since other
per Gbps of transmit bandwidth as the number of VMs in-                                  VMs are running behind, the newly active VM will be de-
creases. The normalized CPU overhead between a flat hi-                                  nied service until the other active VM’s Rq catches up to T .
erarchy with shares and a two-level hierarchy using hClock                                   This starvation issue can be addressed by noting that a
seems to be within 5% while increasing up to 15% against                                 VM becoming active with a lagging Rq should be eligible
the FIFO case. After further profiling, we discovered that the                           as soon as possible. Regardless whether or not the system
difference of 15% is not necessarily due to hClock complex-                              is over-committed, being eligible right away means aligning
ity but instead is a side effect of the fairness provided by the                         Rq with the minimum between the current time T and the
algorithm.                                                                               minimum reservation tag (Rmin ) in the system at synchro-
    In case of FIFO, packets from a given stream can easily be                           nization point, using the following equation:
sent together in a burst. However, hClock does a good job of
interleaving packets from the VMs to provide performance
predictability and less jitter. This results in a higher number                                       Rq ← max{Rq , min{T, Rmin }}                  (9)
of TCP ACK packets from the receiver because the TCP
delayed ACK timer timeouts more frequently under less
bursty traffic. This higher number of TCP ACKs led to a                                    Using the equation above, our experiments showed that
higher interrupt rate. After profiling the CPU utilization of                            hClock is able to handle the over-committed cases with
the ESX server and the guest VMs, we observed that the                                   dynamic workloads.
majority of the CPU overhead was due to the time spent in
servicing those extra interrupts to the guest VMs.
                                                                                         7.   Conclusions and Future Work
6.5                      Overcommitted Reservation                                       In this paper, we studied the problem of providing richer
One of the final key question we need to handle is how much                              QoS controls for network bandwidth allocation in a hypervi-
capacity to reserve and how to handle over-committed sce-                                sor to handle various use cases in a cloud environment. We
narios where the total reservation exceeds the total available                           propose a novel algorithm hClock that enforces hierarchical
capacity? This can happen irrespective of admission control                              reservation, limit and proportional shares controls by using
due to the nature of variability in throughput. For instance,                            a set of real-time and virtual-time tags at each level. We also
an upstream switch might issue some pause notifications                                  presented several optimizations to reduce CPU overhead,
while trying to address some severe contention or a faulty                               and increase parallel execution. Finally we showed that our
hardware might force the link speed to go down. More com-                                hClock prototype implementation in VMware ESX server
monly, insufficient hardware capabilities might impact the                               hypervisor is able to efficiently enforce these controls for a
ability to reach line rate. The PCI subsystem being used is                              diverse set of workloads.
typically one of the culprits.                                                              While hClock role is not to provide by itself an end-to-
    In practice, we find that reserving no more than 75%                                 end QoS solution in a datacenter, we believe that it is a solid
of the total link capacity is a safer option. Beyond this                                building block at the edge toward this goal. Investigating
utilization, the link performance might not be as determistic                            how hClock could fit into an end-to-end QoS solution is part
as expected due to the reasons mentioned earlier. However,                               of future work.


                                                                                   321
              Case 6:20-cv-00486-ADA Document 32-3 Filed 10/05/20 Page 15 of 15



Acknowledgments                                                             [15] Nutanix, Inc.      The SAN free datacenter.             2012.
                                                                                 http://www.nutanix.com.
We would like to thank our shepherd Jinyang Li and other re-
viewers for very insightful comments and suggestions. That                  [16] A. K. Parekh and R. G. Gallager. A generalized processor
substantially improved the overall presentation and qual-                        sharing approach to flow control in integrated services net-
                                                                                 works: the single-node case. IEEE/ACM Trans. Netw., 1(3):
ity of the paper. We also are very grateful to Jin Heo and
                                                                                 344–357, 1993.
Amitabha Banerjee from VMware performance team, who
worked tirelessly in evaluating various performance aspects                 [17] A. K. Parekh and R. G. Gallagher. A generalized processor
                                                                                 sharing approach to flow control in integrated services net-
of hClock and helped us improve the efficiency of our im-
                                                                                 works: the multiple node case. IEEE/ACM Trans. Netw., 2(2):
plementation.                                                                    137–150, 1994.
                                                                            [18] H. Sariowan, R. L. Cruz, and G. C. Polyzos. Scheduling for
References                                                                       quality of service guarantees via service curves. In Proceed-
 [1] J. C. R. Bennett and H. Zhang. W F 2 Q: Worst-case fair                     ings of the International Conference on Computer Communi-
     weighted fair queueing. In Proc. of INFOCOM ’96, pages                      cations and Networks, pages 512–520, 1995.
     120–128, March 1996.                                                   [19] M. Shreedhar and G. Varghese. Efficient fair queueing using
 [2] J. C. R. Bennett and H. Zhang. Hierarchical packet fair queue-              deficit round robin. In Proc. of SIGCOMM, 1995.
     ing algorithms. IEEE/ACM Transactions on Networking, 5(5):             [20] Simplivity, Inc. The Simplivity Omnicube Global Federation.
     675–689, 1997.                                                              2012. http://www.simplivity.com.
 [3] L. Cherkasova, D. Gupta, and A. Vahdat. Comparison of the              [21] V. Soundararajan and J. M. Anderson. The Impact of Man-
     three CPU schedulers in Xen. SIGMETRICS Perform. Eval.                      agement Operations on the Virtualized Datacenter. In ISCA,
     Rev., 35(2), 2007.                                                          2010.
 [4] F. Chiussi and A. Francini. Minimum-delay self clocked                 [22] D. Stiliadis and A. Varma. Efficient fair queueing algorithms
     fair queueing algorithm for packet-switched networks. In                    for packet-switched networks. IEEE/ACM Transactions on
     INFOCOMM’98, 1998.                                                          Networking, 6(2):175–185, 1998.
 [5] R. L. Cruz. Quality of service guarantees in virtual circuit           [23] D. Stiliadis and A. Varma. Latency-rate servers: a general
     switched networks. IEEE Journal on Selected Areas in Com-                   model for analysis of traffic scheduling algorithms. IEEE/
     munications, 13(6):1048–1056, 1995.                                         ACM Transactions on Networking, 6(5):611–624, 1998.
 [6] A. Demers, S. Keshav, and S. Shenker. Analysis and simula-             [24] I. Stoica. Stateless Core: A Scalable Approach for Quality
     tion of a fair queuing algorithm. Journal of Internetworking                of Service in the Internet PhD. Dissertion, CMU-CS-00-176,
     Research and Experience, 1(1):3–26, September 1990.                         2000.
 [7] K. J. Duda and D. R. Cheriton. Borrowed-virtual-time (BVT)             [25] I. Stoica, H. Zhang, and T. S. E. Ng. A hierarchical fair ser-
     scheduling: supporting latency-sensitive threads in a general-              vice curve algorithm for link-sharing, real-time, and priority
     purpose scheduler. In SOSP, 1999.                                           services. IEEE/ACM Trans. Netw., 8(2):185–199, 2000.
 [8] S. Golestani. A self-clocked fair queueing scheme for broad-           [26] S. Suri, G. Varghese, and G. Chandramenon. Leap forward
     band applications. In Proc. of INFOCOM, 1994.                               virtual clock: A new fair queueing scheme with guaranteed
 [9] S. Govindan, A. R. Nath, A. Das, B. Urgaonkar, and A. Siva-                 delay and throughput fairness. In INFOCOM’97, April 1997.
     subramaniam. Xen and co.: communication-aware CPU                      [27] VMware, Inc. Introduction to VMware Infrastructure. 2007.
     scheduling for consolidated xen-based hosting platforms. In                 http://www.vmware.com/support/pubs/.
     VEE, 2007.                                                             [28] VMware vSphere 5.                  Network I/O Control.
[10] P. Goyal, H. M. Vin, and H. Cheng. Start-time fair queueing: a              2012.           http://www.vmware.com/products/datacenter-
     scheduling algorithm for integrated services packet switching               virtualization/vsphere/network-io-control.html.
     networks. IEEE/ACM Trans. Netw., 5(5), 1997.                           [29] C. A. Waldspurger. Memory Resource Management in
[11] A. Gulati, I. Ahmad, and C. Waldspurger. PARDA: Propor-                     VMware ESX Server. In Fifth USENIX Symposium on Op-
     tionate Allocation of Resources for Distributed Storage Ac-                 erating Systems Design and Implementation (OSDI ’02), Dec.
     cess. In Proc. Conference on File and Storage Technology                    2002.
     (FAST ’09), Feb. 2009.                                                 [30] C. Xu, S. Gamage, P. N. Rao, A. Kangarlou, R. R. Kompella,
[12] A. Gulati, A. Merchant, and P. J. Varman. mClock: Handling                  and D. Xu. vSlicer: latency-aware virtual machine scheduling
     Throughput Variability for Hypervisor IO Scheduling. In                     via differentiated-frequency CPU slicing. In HPDC, 2012.
     9th USENIX Symposium on Operating Systems Design and
     Implementation (OSDI ’10), Oct. 2010.
[13] A. Gulati, G. Shanmugnathan, X. Zhang, and P. Varman. De-
     mand Based Hierarchical QoS Using Storage Resource Pools.
     In Usenix Annual Technical Conference (ATC ’12), June 2012.
[14] Hewlett Packard, Inc. HP LeftHand P4000 Storage. 2012.
     http://www.hp.com/go/storage.



                                                                      322
